 In the Matter of CONSOLIDATEDELECTRIC LAMPCOMPANY (CHAMPIONLAMP WORKS DIVISION),EMPLOYERandLOCAL215, INTERNATIONALUNION OF ELECTRICAL,RADIO & MACHINE WORKERS,CIO,PETITIONERCase No. 1-RC-13297.-Decided April 11, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Thomas H.Ramsey, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The question concerning representation :The Intervenors' contend that their collective bargaining contractentered into with the Employer on June 21, 1948, to remain in effectuntil June 21, 1950, and containing a 60-day automatic renewal clause,is a bar to this proceeding.The petitioner contends,inter alia,thatthe contract is not a bar because the facts disclose a schism in the con-tracting union and, under established Board practice, an immediateelection should be held.The Employer takes the position that it willnot recognize either labor organization until the matter is resolvedby the Board.Beginning in September 1949, and continuing through November 8,1949, Local 215, then affiliated with the UE, held a number of meetingsat which resolutions were passed opposing UE policies and manifest-ing an intention to remain with the CIO should the UE be expelled.IUnited Electrical,Radio and MachineWorkers of Americaintervened on behalf of itselfand of its Local 215.89 NLRB No. 41.307889227-51-vol. 89-21 308DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter the UE was expelled from the CIO,2 the executive board ofLocal 215-UE met and decided to hold a general membership meetingto discuss a possible change in affiliation.Notice of this meeting wasgiven employees by advertisements placed on the first page of localnewspapers which were published and distributed on November 12and 13, as well as by the distribution of circulars to the second shiftemployees at the plant on November 11 and to the first shift employeesat the plant on the morning of November 14. Further notice wasgiven all employees by their respective shop stewards.On November14, 1949, at special meetings attended by approximately 217 membersout of a total membership of 275, a resolution was approved almostunanimously to disaffiliate from the UE and to affiliate with the IUE.3All the officers of Local 215-UE transferred their allegiance to andassumed comparable duties with the new local. Sometime duringthe first week in December 1949, the IUE issued a charter to the newlocal as Local 215-IUE, CIO.Each of the two contending factions has requested the Employer torecognize it as the representative of the employees.Each has de-manded that the Employer turn over to it the checked-off dues col-lected by the Employer.Since November 14, 1949, the Employer hasrefused to recognize either union for grievance or other purposes.The above facts reveal a schism analogous to that presented inBostonMachineWorks Company,89NLRB 59, and for thereasons stated in that decision, we find that no bar exists to a presentdetermination of representatives.4A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4. In accordance with the agreement of the parties, the followingemployees of the Employer constitute a unit appropriate for purposesof collective bargaining within the meaning of Section 9 (b) of theAct : All hourly rated general factory employees engaged in produc-tion and maintenance work, at the Employer's Lynn, .Massachusetts,plant, including factory clerical employees, but excluding executives,2November 2, 1949. SeeGeneral Motors Corporation,88 NLRB 450.8The Intervenors attack the legalityof these meetings,contendingthat Local 215-UEfailed to comply with the notice provisions of the Union's constitution and bylaws.TheBoard cannot undertaketo determine the legalityof the disaffiliation action.Sun Ship-buildingand Dry DockCompany,86.NLRB 20,and casescited therein.4The Petitioner requests that the Boarddecide thatany newly certified bargaining repre-sentative in the instant case has the right to enforcethe current contractor, in the alterna-tive, that such representative,if it differsfrom the organization previouslyrecognized, isfree to negotiate a new contract as of the dateof its certification.However, forthe reasonsfully setforth inBoston Machine Works, supra,we donot believe that it is our functionin a representation proceeding to pass upon such issues and, accordingly,the Petitioner'srequest ishereby denied. CONSOLIDATED ELECTRIC LAMP COMPANY309managerial employees, office clerks, professional employees, guards,and supervisors as defined in the amended Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National -LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the date ofthis Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether they desire tobe represented, for purposes of collective bargaining, by Local 215,International Union of Electrical, Radio & Machine Workers, CIO;or by United Electrical, Radio and Machine Workers of America andits Local 215,6 or by neither.We find no merit in the Intervenors'contention that the Board should not permit thePetitioner to use, for the purposes of the election ballot, the local number 215.SeeSperryGyroscope Cornpany,88 NLRB 907;General Motors Corporation,88 NLRB 450.6 The Petitioner contends in effect that the UE should be denied a place on the ballotbecause its Local 215 is not in compliance with the registration and filing requirements ofSection 9(f), (g), and(h) of the Act.The UE is in full compliance.While the recorddoes not reveal that Local 215-UE has continued to function,the UE asserts that the Localis still in existence.If this Local is in existence,the UE's participation in the electiondirected herein is conditioned upon the full compliance by that Local within 2 weeks of thisDecision.SeeGeneral Motors Corporation,supra.If the Local is not in existence, theUE may appear alone on the ballot.Either participant in the proceeding herein may,upon its prompt request to,and approvalthereof by,the Regional Director,have its name removed from the ballot.